Citation Nr: 1032085	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine (also claimed as back 
condition).  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the cervical spine.  

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

5.  Entitlement to service connection for paresthesia of the 
lower left extremity (claimed as left leg numbness), to include 
consideration as secondary to degenerative disc disease of the 
lumbar spine.  

6.  Entitlement to service connection for left arm numbness, to 
include consideration as secondary to degenerative disc disease 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1958, 
from October 1958 to October 1960, and from July 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits on appeal.  

In addition to the claims listed above, the Veteran also sought 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  The September 2006 rating decision denied these 
claims.  Before the matter was certified to the Board, in a 
January 2008 rating decision, the RO granted service connection 
for bilateral hearing loss, rating it at 50 percent disabling, 
effective April 27, 2006.  The RO also granted service connection 
for tinnitus, rating it at 10 percent disabling, effective April 
27, 2006.  The Board finds that the grant of service connection 
for these disabilities constitutes a full award of the benefits 
sought on appeal with respect to these issues.  See Grantham v. 
Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on 
appeal contains no indication that the appellant has appealed the 
downstream elements of effective date or initial rating for these 
disabilities; thus, these matters are not in appellate status.  

Since the Veteran has submitted medical evidence pertaining to 
degenerative disc disease of the cervical spine, and there is 
other evidence of record pertaining to arthritis in the neck and 
spine, the Board will not restrict is review of this claim to one 
for service connection for DDD specifically but rather will 
construe the claim broadly as an application to reopen claims for 
service connection for degenerative disc disease of the lumbar 
and cervical spine, and the Board has so stated the issues on the 
cover page of this decisions.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009) (holding that the Veteran's claim should not 
have been limited to the specific diagnoses of a mental disorder 
that he had written on his application because, although a 
claimant for disability compensation who has no special medical 
expertise may testify as to the symptoms he can observe, he 
generally is not competent to provide a diagnosis that requires 
the application of medical expertise to the facts presented); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In so 
doing, the Board's review will be concerned with whether there 
are disabilities in the cervical and lumbar spine which warrant 
service connection.  

To establish jurisdiction over these issues, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  Subsequent to the May 2001 rating decision, 
the Veteran issued a Statement of the Case (SOC) in January 2008 
in which they reopened the claim for service connection for 
degenerative disc disease and denied the claim on the merits.  
Regardless of the RO's decision, to establish jurisdiction over 
this issue, the Board must first consider whether new and 
material evidence has been received to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claims of entitlement 
to service connection for DDD of the lumbar and cervical spine.

A Travel Board hearing was held on March 10, 2010, at the 
Nashville RO before the undersigned.  A transcript of the 
testimony is in the claims file.

The issues of service connection for DDD of the lumbar and 
cervical spine, paresthesia of the lower left extremity, and left 
arm numbness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed May 2001 rating decision denied service 
connection for degenerative disc disease, on the basis that the 
Veteran was not shown to have a current disability that was 
causally or etiologically related to service.  

3.  The evidence received since the May 2001 rating decision, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claims for service connection for degenerative disc disease of 
the lumbar and cervical spine.  




CONCLUSION OF LAW

1.  The May 2001 rating decision denying service connection for 
degenerative disc disease is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2009).  

2.  The evidence received subsequent to the May 2001 rating 
decision is new and material, and the claim for service 
connection for DDD of the lumbar spine is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a)(2009).  

3.  The evidence received subsequent to the May 2001 rating 
decision is new and material, and the claim for service 
connection for DDD of the cervical spine is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen his claim 
for service connection for degenerative disc disease.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  The Board notes that the June 2006 VCAA notification 
letter incorrectly lists the February 1989 rating decision as the 
last final rating decision.  However, the Board has reopened the 
Veteran's claims for service connection for DDD of the lumbar and 
cervical spine.  Therefore, any defect in the notice letter 
concerning the evidence needed to reopen the claim cannot be 
prejudicial to the Veteran because the Board has reopened his 
claims.  The Board thus concludes that the provisions of the VCAA 
and the current laws and regulations as they pertain to new and 
material evidence have been complied with, and a defect, if any, 
in providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  



II.	Claim to Reopen 

A.	Lumbar and Cervical Spine

The Veteran contends that he has experienced pain and discomfort 
in his spine since injuring his back in service, that he receives 
routine medical care and treatment as a result, and that his 
current back condition is related to his military service.  
Service connection for the back condition was first denied by the 
RO in a January 1989 rating decision.  The Veteran filed an 
application to reopen his claim seeking service connection for 
the back condition in September 2000.  In a May 2001 rating 
decision, the RO denied the Veteran's petition to reopen the 
previously denied claim, finding that he had not submitted new 
and material evidence.  Notice of this denial was provided to the 
Veteran and he did not appeal.  In general, rating decisions that 
are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  
The Veteran filed the most recent application to reopen his claim 
of service connection for a back condition in April 2006.  As 
noted, despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim which 
has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

As previously discussed in the Introduction, despite the fact 
that the RO later did reopen the Veteran's claim for service 
connection for degenerative disc disease in the January 2008 
Statement of the Case (SOC), the Board is not bound by that 
determination and is, in fact, required to conduct an independent 
new and material evidence analysis in claims involving final 
rating decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  In this regard, using the guidelines discussed 
below, the Board finds that the Veteran has submitted new and 
material evidence.  Accordingly, the claim concerning entitlement 
to service connection for degenerative disc disease in the lumbar 
and cervical spine will be reopened.  

Where service connection for a disability has been denied in a 
final rating decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the May 2001 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for degenerative disc 
disease was previously considered and denied in the May 2001 
rating decision.  The evidence of record at the time of the May 
2001 rating decision included the Veteran's service treatment 
records, his personnel records, his private medical records dated 
from April 1977 to April 2000 and his lay assertions.  

In his October 1988 claim, the Veteran maintains that he suffered 
from back trouble as a result of service.  In the January 1989 
rating decision, the RO observes the July 1968 clinical record 
reflecting the Veteran's complaints of back trouble and possible 
diagnosis of lumbosacral sprain.  The RO noted that no further 
treatment for a back condition was shown while in service, and 
denied service connection on the basis that the Veteran's in-
service lumbosacral sprain "was considered to be an acute and 
transitory condition for which he apparently recovered leaving no 
residuals."  In the May 2001 rating decision, the RO noted the 
Veteran' current private medical records indicating a diagnosis 
of and treatment for arthritis of the spine and neck.  However, 
the RO continued the January 1989 denial, on the basis that any 
additional evidence submitted since the January 1989 rating 
decision was not considered new and material as it did not bear 
directly and substantially upon the issue of service connection.  
In other words, the RO denied service connection holding that 
there was no evidence relating the Veteran's current back 
condition to service.  

The evidence associated with the claims file subsequent to the 
May 2001 rating decision includes, but is not limited to, 
duplicates of the Veteran's service treatment records; buddy 
statements issued by the Veteran's family members and friends 
dated in June 2006; VA treatment reports dated from August - 
September 2006 showing treatment for back pain; private treatment 
records from Dr. T.S. dated from July 2004 - August 2008 
reflecting an X-ray report of the Veteran's lumbar spine, as well 
as complaints of and treatment for back pain, pain and numbness 
in the lower extremities, and numbness and tingling in the 
bilateral hands; an October 2006 VA medical opinion relating the 
Veteran's degenerative disc disease to service; a September 2007 
VA examination report addressing the etiological relationship 
between the Veteran's current disability and service; a June 2009 
X-ray report of the Veteran's back; a September 2007 Decision 
Review Officer Conference Report; transcript of the April 2009 
personal hearing before the Decision Review Officer; and 
transcript of the March 2010 travel board hearing.  

While the Veteran claims to suffer from back problems, the 
September 2007 VA examination report shows a diagnosis of 
degenerative osteoarthritis and disc disease with neural foramina 
at the C4-5 and C5-6 disc levels, as well as degenerative disc 
disease at L5-S1 disc region.  Multiple medical diagnoses which 
differ from the claimed condition do not necessarily represent 
wholly separate claims.  Clemons v. Shinseki, 23 Vet. App. 1, 4 
(2009).  Therefore, the Veteran's claim should not be limited to 
the specific diagnosis of a disorder that he has written on his 
application because, although a claimant for disability 
compensation who has no special medical expertise may testify as 
to the symptoms he can observe, he generally is not competent to 
provide a diagnosis that requires the application of medical 
expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  

In this situation, although the Veteran identifies back trouble 
in his claim, his purpose in filing the claim was not to receive 
benefits for one specific diagnosis, but rather for any lumbar 
and cervical back condition that might be related to service.  
Therefore, the Board has not approached this as an application to 
reopen a claim for service connection limited only to 
degenerative disc disease, but rather as a claim for any sort of 
back condition - lumbar and cervical.  Thus, the October 2006 
medical opinion relating the Veteran's degenerative disc disease 
to service, and the September 2007 opinion addressing whether 
there is an etiological relationship between the Veteran's 
degenerative disc disease and service, encompass a potential 
relationship between both the lumbar and cervical spine disorder 
and service.  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for a 
back condition.  The majority of this evidence is certainly new, 
in that it was not previously of record.  The Board also finds 
the October 2006 medical opinion relating the Veteran's back 
disorder to service, the September 2007 VA medical examination 
report addressing the etiological relationship between the 
Veteran's back condition and service, and the Veteran's hearing 
testimony discussing his continuity of symptomatology since 
service are material because they relate to an unestablished fact 
that is necessary to substantiate the claim.  In this regard, the 
Board notes that this evidence shows that the Veteran has been 
treated for and diagnosed with degenerative disc disease in the 
cervical and lumbar spine.  Further, as its credibility is 
presumed, the record raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For these 
reasons, the Board finds that the additional evidence received 
since May 2001 warrants a reopening of the Veteran's claims of 
service connection for degenerative disc disease of the lumbar 
and cervical spine, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence having been received, 
the claims of entitlement to service connection for a DDD of the 
lumbar and cervical spine are reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative disc disease 
in the lumbar spine is reopened, and to this extent only, the 
appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative disc disease 
in the cervical spine is reopened, and to this extent only, the 
appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

The Veteran contends that he injured his back on three separate 
occasions during his period of active service, and that his 
degenerative disc disease of the cervical and lumbar spine are 
related to his military service.  Specifically, during his April 
2009 personal hearing before the DRO, as well as his March 2010 
Travel Board hearing, the Veteran explained that while serving 
aboard the USS Independence aircraft carrier in 1960, he was 
accidentally hit in his lower back with a sledgehammer by one of 
his fellow servicemen.  According to the Veteran, the second 
incident occurred in 1965 while he was serving aboard the USS 
Intrepid.  As explained by the Veteran, while attempting to crawl 
inside the boiler room to clean the fire site, the chain hoist 
holding the brick door in place became loose and the door fell 
striking him.  The Veteran maintains that the next incident 
occurred when he fell and hurt his back a third time while 
serving aboard the USS Intrepid.  

The Veteran asserts that he has experienced constant pain and 
ongoing medical problems with his back since his period of 
service.  In addition, he maintains that he suffers from numbness 
in his lower and upper left extremities as a result of military 
service, to include as secondary to his back condition.  

I.	Degenerative disc disease of the lumbar and cervical spine

The Veteran's sick call treatment records indicate he was 
evaluated and treated for a sore back and right hip ache in July 
1960, and his July 1967 clinical record reflects that he was 
examined for complaints of back trouble, and diagnosed with a 
possible lumbosacral sprain.  The January 1968 examination 
conducted one month prior to his separation shows the clinical 
evaluation of the spine, lower and upper extremities to be 
normal.  

A post-service clinical report dated in November 1999 
demonstrates that the Veteran was seen for complaints of back 
pain, and had a diagnosis of degenerative disc disease.  A VA 
treatment note dated in April 2000 indicates the Veteran had 
arthritis in his spine and neck.  VA treatment reports dated in 
August and September 2006 indicate the Veteran was seen for 
complaints of worsening chronic back pain which radiates to the 
left leg and arm, and based on the physician's assessment, the 
Veteran had chronic back pain with radicular pain.  Private 
treatment records issued by Dr. T.S., dated from July 2004 to 
August 2008, reflect the Veteran was seen on a routine basis and 
treated for complaints of back pain, as well as pain in the lower 
and upper extremities.  An October 2006 medical opinion by the 
Veteran's VA physician suggests the Veteran's degenerative disc 
disease may be "possibly related to" an injury, event or 
disease occurring in his military service.  

The Veteran was afforded a VA medical examination in September 
2007 wherein the examiner reviewed the Veteran's medical records 
and conducted a physical examination of his spine and lower and 
upper extremities.  The Veteran also underwent an X-ray of his 
thoracolumbar and cervical spine, the impression of which showed 
he had degenerative osteoarthritis and disc disease with neural 
foramina at C4-C5 and C5-C6 disc level, and degenerative disc 
disease at L5-S1 disc level.  Based on his review of the 
Veteran's medical records, his discussion with the Veteran 
regarding his medical history, and the physical examination of 
the Veteran, the examiner concluded that he was "[u]ncertain 
whether veteran had any problem with back after the brick door 
fell on him as there is no record of this happening."  He 
further added that "[i]f it did in fact happen, then it is 
unlikely to cause ddd without fracture."  

If VA undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate.  See Barr v. Nicholson, 
21 Vet. 303, 311.  In this case, the examiner does not appear to 
provide a clear opinion with respect to whether the Veteran's 
current degenerative disc disease is related to service.  While 
the examiner provides reasoning, stated in hypothetical and 
speculative terms, which would support a conclusion that there is 
no etiological link or connection between the Veteran's current 
disability and service, the examiner has not stated as such in 
definitive terms, and therefore the September 2007 VA medical 
opinion is unclear.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus).  An award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such a 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2009).  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See Id.  

Additionally, in providing his reasoning, the examiner did not 
take into consideration or discuss the other two incidents the 
Veteran alleges to have occurred while serving in the military, 
and which he claims contributed to his current back condition.  
Therefore, the Board finds that the September 2007 VA medical 
opinion is not only unclear, but that it is based on an 
incomplete recitation of the facts.  As it is unclear whether 
there is a nexus between the Veteran's current back disabilities 
and service, a remand is necessary for another VA examination and 
opinion.  38 C.F.R. § 3.159(c)(4).  

The Board further notes that when rendering his/her opinion, the 
examiner should render separate opinions discussing the 
likelihood that 1) the Veteran's degenerative disc disease in his 
lumbar spine is due to any of the three claimed in-service 
occurrences mentioned above, or otherwise etiologically related 
to his years of active service; and 2) the Veteran's degenerative 
disc disease in his cervical spine is due to any of his three 
claimed in-service occurrences, or otherwise etiologically 
related to his years of active service.  In this regard, the 
examiner should use definite and unambiguous terms when rendering 
his or her opinion.  

The Board notes that if the examiner is unable to arrive at a 
medical conclusion, then it must be clear from the record that 
this is not the first impression of an uninformed examiner, but 
rather a determination reached after all due diligence in seeking 
relevant medical information that may have bearing on the 
requested opinion.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. 
App. Mar. 25, 2010).  It must be apparent that the examiner has 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  38 C.F.R. § 3.102 (2009); See Jones v. 
Shinseki, supra.  In addition, the examiner has an obligation to 
conduct research in the medical literature depending on the 
evidence in the record at the time of examination.  See Jones, 
citing Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this 
regard, the opinion should then be supplemented with a sufficient 
medical explanation as to why a conclusion cannot be reached 
based on the evidence provided as applied to the medical 
principles.  

II.	Paresthesia of the Lower Left Extremity

As to the Veteran's claim for left leg numbness, he contends that 
he currently suffers from cramps, numbness and a tingling 
sensation in his lower left extremity as a result of his military 
service, to include as secondary to his current DDD in the lumbar 
spine.  His service treatment records are devoid of any 
complaints, notations, findings, treatment or diagnosis for his 
left leg condition.  A post-service private treatment note dated 
in March 2000 indicates the Veteran was seen with complaints of 
numbness in his upper left thigh which had been on-going the past 
few months, and which he described as shooting through his left 
upper leg.  The Veteran was diagnosed with paresthesia of the 
lower left extremity.  The September 2006 VA treatment report 
indicates the Veteran has a diagnosis of chronic back pain with 
radicular pain.  Private treatment records dated from July 2004 
to August 2008 reflect the Veteran was seen by his private 
physician on a regular basis with complaints of pain, numbness 
and a burning/tingling sensation in his lower extremities.  The 
Board also notes that during the September 2007 VA examination, 
the Veteran reported that his left leg numbness began after his 
pericardial cyst was removed in December 1967.  The Veteran's 
service treatment records confirm he underwent a right 
thoracotomy and resection of a pericardial cyst while in service.  

As such the Board finds that a VA examination and medical opinion 
are necessary for determining whether the Veteran's left leg 
numbness is etiologically related to an event in service, 
including the three claimed in-service occurrences wherein he 
claims to have injured his back, as well as December 1967 
thoractomy.  With respect to whether the Veteran's left leg 
numbness is secondary to service, the Board notes that the 
Veteran is currently not service-connected for DDD of the lumbar 
spine.  As such, the claim for entitlement to service connection 
for left leg numbness is inextricably intertwined with the back 
claim.  For this reason, the issue of service connection for DDD 
of the lumbar spine must be resolved prior to resolution of the 
claims for left leg numbness.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).  

III.	Left Arm Numbness

As to the Veteran's claim seeking service connection for numbness 
in his left hand, he maintains that he occasionally experiences 
numbness as well as a burning/tingling sensation in his left arm 
as a result of his military service, to include as secondary to 
his current DDD in the cervical spine.  During his March 2010 
Travel Board hearing, the Veteran, through his representative, 
maintained that his left arm numbness may also be related to the 
in-service thoractomy he underwent in December 1967.  As 
previously noted above, the Veteran underwent a right thoracotomy 
and resection of a pericardial cyst while in service.  His 
January 1968 postoperative follow-up report indicates his 
physician found his wound to be well healed and the Veteran was 
discharged back to full active duty.  The remainder of his 
service treatment records are clear of any findings, complaints, 
treatment or diagnosis of left arm numbness and the January 1968 
clinical evaluation of his upper extremities was shown to be 
normal.  

Private treatment records dated from March 2006 to September 2006 
reflect the Veteran was seen by his private physician with 
complaints of occasional numbness and a tingling/burning 
sensation in his left arm.  As previously discussed, report of 
the September 2007 VA examination evidences the Veteran's 
diagnosis of degenerative osteoarthritis and disc disease with 
neural foramina at the C4-C5 and C5-C6 disc levels.  During an 
August 2008 private treatment visit, the Veteran complained of 
pain in his right upper back due to his previous thoractomy.  
Upon physical examination, the physician noted that the Veteran 
"experienced pain along the previous surgical site for 
thoracotomy with movement of the right upper extremity with 
reaching overhead" and opined that the Veteran's right arm pain 
was "possibly related to his previous thoracotomy."  However, 
the opinion does not apply to the Veteran's present claim, as it 
addresses the possibility of a relationship between the Veteran's 
right arm pain and service and contains no mention or discussion 
of the etiological origin of his left arm condition.  

Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining whether the Veteran's left 
arm numbness is etiologically related to an event in service, 
including the three claimed in-service occurrences wherein he 
claims to have hurt his back, and/or the December 1967 
thoracotomy.  With respect to whether the Veteran's left arm 
numbness is secondary to service, the Board notes that the 
Veteran is currently not service connected for DDD of the 
cervical spine.  As such, the claim for entitlement to service 
connection for left arm numbness is inextricably intertwined with 
the cervical spine claim.  For this reason, the issue of service 
connection for DDD of the cervical spine must be resolved prior 
to resolution of the claims for left arm numbness.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against 
the adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or appellate 
litigation).  

Furthermore, during his travel board hearing, the Veteran 
testified that he is currently retired and has been receiving 
social security benefits since 1993-1994.  However the Veteran's 
Social Security Administration (SSA) records are not associated 
with the claims file.  When VA has notice that the Veteran is 
receiving disability benefits from the SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes 
the need for VA to obtain records from other government agencies.  
See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 
3.159 (c)(2) (2009).  The RO should request copies of the 
Veteran's SSA medical records used in the determination of 
benefits made by SSA.

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009)

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate them 
in the claims file.  All efforts to obtain 
these records should be fully documented, 
and SSA should provide a negative response 
if these records are not available.  

2.	The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any degenerative disc disease 
of the lumbar and cervical spine present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
treatment records and lay statements.  

The examiner should first determine 
whether the Veteran has a current 
diagnosis for degenerative disc disease of 
the lumbar spine and degenerative disc 
disease of the cervical spine.  The 
examiner should then provide an opinion as 
to:

a.	The likelihood (likely, unlikely, 
or atleast as likely as not) that 
the Veteran's DDD of the lumbar 
and cervical spine was manifest 
during his period of active duty, 
or within one year of his 
separation from service.  

b.	The likelihood (likely, unlikely, 
or atleast as likely as not) that 
the Veteran's DDD of the lumbar 
and cervical spine had its onset 
in service, or otherwise is 
causally or etiologically related 
to any injury or event in service, 
including any of the three claimed 
in-service injuries.  

3.	After completing these actions, if the 
examiner finds that the Veteran's DDD of 
the lumbar spine is related to his 
military service, the examiner should 
examine the Veteran in connection with his 
claim for paresthesia of the lower left 
extremity, to include as secondary to his 
DDD of the lumbar spine.  The examiner 
should opine as to the likelihood (likely, 
unlikely, or atleast as likely as not) 
that any paresthesia of the lower left 
extremity present, is related to service 
or was caused or aggravated by the 
Veteran's DDD of the lumbar spine.  

4.	Afterwards, the examiner should determine 
the nature and etiology of any left hand 
numbness present.  The examiner should 
first determine whether the Veteran has a 
current diagnosis for his left arm 
condition.  The examiner should then 
provide an opinion as to the likelihood 
(likely, unlikely, or at least as likely 
as not) that the Veteran's left arm 
condition is due to an injury or event in 
service, to include the three claimed in-
service injuries, as well as the December 
1967 thoracotomy procedure, or is 
otherwise causally or etiologically 
related to service.  

If and only if the examiner finds that 
the Veteran's left arm condition is 
not directly related to service, AND, 
if the examiner finds that the 
Veteran's DDD of the cervical spine is 
due to an in-service injury or 
otherwise causally or etiologically 
related to his military service, the 
examiner should examine the Veteran in 
connection with his claim for a left arm 
condition as secondary to his DDD of the 
cervical spine.  The examiner should opine 
as to the likelihood (likely, unlikely, or 
at least as likely as not) that any left 
arm condition currently present was 
caused, or aggravated by the Veteran's DDD 
of the cervical spine.  

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that the Veteran's paresthesia of the 
lower left extremity or left arm condition 
was aggravated by the DDD of the lumbar 
and cervical spine, the examiner should 
identify the level of disability caused by 
the DDD of the lumbar and cervical, to the 
extent possible.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

5.	When the development requested has been 
completed, readjudicate the Veteran's 
claims for service connection for 
degenerative disc disease of the lumbar 
spine and cervical spine, and for service 
connection for paresthesia of the lower 
left extremity and left hand numbness, 
both of which to include as secondary to a 
service-connected disability.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


